UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 ASSOCIATION OF FLIGHT
 ATTENDANTS-CWA, AFL-CIO,

                Plaintiff,

        v.                                                No. 21-cv-01674 (DLF)


 UNITED AIRLINES, INC.,

                Defendant.


                                 MEMORANDUM OPINION

       The Association of Flight Attendants (AFA) brings this case to enjoin a purported

violation of the Railway Labor Act (RLA), Pub. L. No. 257, 44 Stat. 577 (1926) (codified at 45

U.S.C. § 151 et seq.), by defendant United Airlines (United). See generally Compl., Dkt. 1.

Before the Court is the defendant’s Motion to Dismiss Plaintiff’s Complaint Under Rule

12(b)(1), or in the Alternative Rule 12(b)(6), Dkt. 10. The Court lacks jurisdiction over the

parties’ dispute because it is a “minor dispute” under the RLA, subject to the grievance and

arbitration procedures set forth in the parties’ collective bargaining agreement (CBA).

Accordingly, the Court will grant United’s motion under Rule 12(b)(1).
I.     BACKGROUND

       A.      Factual Background1

       AFA is a union that represents flight attendants across the country, including those

employed by United Airlines. Compl. ¶ 6. AFA and United are parties to a CBA which

“governs the terms and conditions of Flight Attendant employment and provides a process for

company investigation and discipline of Flight Attendants.” Compl. ¶ 8; see also Def.’s Mot. to

Dismiss Ex. 2 (2016–2021 Flight Attendants Agreement (CBA), Ex. 1 to Decl. of Robert T.

Krabbe), Dkt. 10-3 (providing relevant CBA sections). This includes a flight attendant’s right to

union representation throughout this process. Compl. ¶ 8.

       The events that lead to this case began in September 2020 when one flight attendant,

Flight Attendant A,2 “reported to management that he believed one or more of his co-workers

had not abided by certain Company policies and United began an investigation of the matter.”

Compl. ¶ 17. Specifically, Flight Attendant A alleged that two other United flight attendants

(Flight Attendants B and C) violated the airline’s mask wearing policies on a trip between

Washington Dulles and London Heathrow. Def.’s Mot. to Dismiss Ex. 1 (Krabbe Decl.) ¶¶ 10–

11, Dkt. 10-2. In October 2020, United issued Performance Warnings to Flight Attendants B and

C for their alleged misconduct. Compl. ¶ 18.

       Jill Collins and Donna Matallana, United flight attendants and locally based union

representatives responsible for “enforcing the CBA and representing employees,” id. ¶¶ 14, 16,


1
  On a motion to dismiss, a court can look beyond the allegations of the complaint to assess its
own jurisdiction. See Coal. for Underground Expansion v. Mineta, 333 F.3d 193, 198 (D.C. Cir.
2003). Accordingly, these undisputed facts are drawn from the complaint and declarations
submitted by both parties.
2
 Consistent with the parties’ briefs, the Court refers to all flight attendants by letter except for
Collins and Matallana whom the parties refer to by name.


                                                   2
represented Flight Attendants B and C in the investigation and disciplinary proceedings, id. ¶ 19.

As union representatives, Collins and Matallana, among other things, contested United’s

investigatory findings, conducted interviews, collected witness statements, and gathered

information, see id. ¶¶ 19–20; Krabbe Decl. ¶¶ 12–13.

       In a March 2021 appeal hearing before United Senior Base Manager Janene Bell, Collins

and Matallana presented evidence on behalf of Flight Attendant B that Bell refused to take into

account. Compl. ¶¶ 21–22. This evidence included “multiple statements by flight attendants

alleging misconduct by Flight Attendant A on different flights.” Krabbe Decl. ¶ 13; see id. ¶ 14.

Bell refused to consider the evidence because she deemed it irrelevant to the allegations relating

to Flight Attendant B. See id. ¶¶ 13–16; Decl. of Jill Collins ¶ 16, Dkt. 5-4; Decl. of Donna

Matallana ¶ 9, Dkt. 5-3.

       Subsequently, and as a result of the allegations of misconduct, United initiated an

investigation of Flight Attendant A. See Krabbe Decl. ¶ 16. United claims that it was unable to

substantiate the allegations and concluded that “some of the most serious allegations that Ms.

Matallana and Ms. Collin[s] presented against Flight Attendant A at Flight Attendant B’s appeal

hearing were demonstrably false.” Id.; see also id. ¶ 17 (discussing one written statement by

Flight Attendant D); id. ¶ 19 (same by Flight Attendant E). United also learned that Flight

Attendants D and E received related communications from Collins or Matallana. See id. ¶¶ 18–

19.

       During this time period, Flight Attendant A filed a second complaint, alleging that the

flight attendants who had falsely accused him of misconduct were retaliating against him for

notifying United of Flight Attendant B’s failure to comply with the airline’s mask policy. Id.

¶ 21. United initiated another investigation, see id., and in the course of that investigation,




                                                  3
interviewed a number of local flight attendants, Compl. ¶ 24; Krabbe Decl. ¶ 21. As a result of

this investigation, United terminated nine flight attendants, including Flight Attendants D and E,

for their dishonesty. See Krabbe Decl. ¶¶ 23–25. United also informed AFA that it was looking

into the manner in which “Collins and Matallana conducted their Union investigations.” Compl.

¶ 25. According to United, the terminated flight attendants indicated that Collins and Matallana

solicited the false reports that they attempted to submit as evidence in Flight Attendant A’s

disciplinary hearing. Krabbe Decl. ¶ 25. Collins and Matallana do not deny that they collected

and presented the witness statements that formed the basis for the retaliation claim, see Collins

Decl. ¶¶ 14–17, 19; Matallana Decl. ¶¶ 7–11, 13, but they deny that they violated United’s policy

against retaliation, see Collins Decl. ¶ 19; Matallana Decl. ¶ 10.

        In June 2021, United sent AFA a list of questions for Collins and Matallana. Compl.

¶ 29; Krabbe Decl. ¶ 28. The airline wanted to know to whom the union representatives had

spoken in their investigation; what they asked the interviewees; and why they did so. Compl.

¶ 29; Krabbe Decl. ¶ 28. AFA refused to allow Collins and Matallana answer United’s questions

because it claimed they were “directed solely to [Collins’s and Matallana’s] actions in their

capacity as Union representatives” and were an “attempt[] to illegally solicit the Union’s defense

strategy and confidential and protected internal union-member communication in violation of the

RLA.” Compl. ¶ 30; see Krabbe Decl. ¶ 29.

       Nonetheless, United proceeded with its investigation of Collins and Matallana, and on

June 22, 2021, issued Letters of Investigation for “their conduct during and related to the matter

in which they served as union representatives defending a United Flight Attendant from

discipline.” Compl. ¶ 31; see Krabbe Decl. ¶¶ 30–31. Consistent with United’s policy of “not

permit[ting] fact witnesses to remain in the interview room when another fact witness is being




                                                 4
interviewed,” United also barred Collins and Matallana from being present for certain

disciplinary hearings involving flight attendants from whom the union representatives had

obtained information during the course of their representation of Flight Attendants B and C.

Krabbe Decl. ¶ 22; see Collins Decl. ¶¶ 20–22; Matallana Decl. ¶¶ 11–12. Both union

representatives continue to refuse to cooperate in the investigation. Collins Decl. ¶ 28; Matallana

Decl. ¶ 14.

       B.      Procedural History

       AFA brought this case on June 22, 2021, alleging that United had violated two sections

of the Railway Labor Act. See generally Compl. The union claims that the airline’s

investigation of Collins and Matallana violates RLA § 2, Third, by “interfering with, influencing,

and/or coercing Flight Attendants in the exercise of their right to designate representatives of

their choosing.” Compl. ¶ 34 (citing 45 U.S.C. § 152, Third). The union further claims that the

airline’s investigation of Collins and Matallana violates RLA § 2, Fourth, by “interfering with

the organization of its Flight Attendants, . . . influencing and/or coercing Flight Attendants in an

effort to induce them not to join or remain members of the Union, and . . . interfering with the

right of Flight Attendants to freely participate in protected activity under the RLA.” Comp. ¶ 39

(citing 45 U.S.C. § 152, Fourth). Finally, AFA alleges that United’s actions “were motivated by

anti-union animus and taken for the purpose of . . . weaken[ing] . . .and ultimately . . .

destroy[ing]” the union. Compl. ¶ 40.

       On June 23, 2021, AFA moved for a temporary restraining order (TRO) and a

preliminary injunction, Dkt. 5, and then promptly withdrew its request for a TRO, Notice of

Withdrawal of Req. for TRO, Dkt. 6. Subsequently, the parties requested that the Court defer

ruling on the motion for a preliminary injunction pending resolution of United’s dispositive




                                                  5
motion. See Joint Proposed Schedule, Dkt. 9. United’s motion to dismiss is now ripe for

resolution.

II.    LEGAL STANDARD

       Under Rule 12(b)(1), a party may move to dismiss an action or claim when the court

lacks subject-matter jurisdiction. Fed. R. Civ. P. 12(b)(1). A motion for dismissal under Rule

12(b)(1) “presents a threshold challenge to the court’s jurisdiction.” Haase v. Sessions, 835 F.2d

902, 906 (D.C. Cir. 1987). “Federal courts are courts of limited jurisdiction,” Kokkonen v.

Guardian Life Ins. Co., 511 U.S. 375, 377 (1994), and it is “presumed that a cause lies outside

this limited jurisdiction.” Id. (citing Turner v. Bank of N. Am., 4 U.S. (4 Dall.) 8, 11 (1799)).

Thus, to survive a Rule 12(b)(1) motion, the plaintiff must demonstrate that the court has

jurisdiction by a preponderance of the evidence. Moran v. U.S. Capitol Police Bd., 820 F. Supp.

2d 48, 53 (D.D.C. 2011) (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992)).

       The RLA, which applies to the airline industry pursuant to 45 U.S.C. §§ 181–88, see Int’l

Ass’n of Machinists, AFL-CIO v. Cent. Airlines, Inc., 372 U.S. 682, 685–89 (1983), alters the

traditional jurisdictional inquiry. The Act categorizes disputes as either “major” or “minor.” See

Consol. Rail Corp. v. Ry. Labor Execs.’ Ass’n (Conrail), 491 U.S. 299, 302 (1989). And it

grants federal courts jurisdiction to resolve major disputes, while minor disputes must be

submitted to arbitration. Am. Train Dispatchers Ass’n v. Nat’l Ry. Labor Conference, 525 F.

Supp. 3d 107, 111 (D.D.C. 2021) (citing Ass’n of Flight Attendants, AFL-CIO v. United Airlines,

Inc., 71 F.3d 915, 917 (D.C. Cir. 1995); Conrail, 491 U.S. at 302–03). “Major” disputes are

“dispute[s] over the formation of a collective bargaining agreement or efforts to change the terms

of one,” while “minor” disputes are those “that ‘contemplate[] the existence of a collective

agreement’ and ‘relate[] either to the meaning or proper application of a particular provision with




                                                  6
reference to a specific situation or to an omitted case.” Air Line Pilots Ass’n, Int’l v. E. Air

Lines, Inc., 869 F.2d 1518, 1520 (D.C. Cir. 1989) (quoting Elgin, Joliet & E. Ry. Co. v. Burley,

325 U.S. 711, 723 (1945), adhered to on reh’g, 327 U.S. 661 (1946)). “[I]f there is any doubt as

to whether a dispute is major or minor a court will construe the dispute to be minor.” Air Line

Pilots, 869 F.2d at 1521 (quoting Ry. Labor Exec. Ass’n v. Norfolk & W. Ry. Co., 833 F.2d 700,

705 (7th Cir. 1987)). Accordingly, as the party invoking federal jurisdiction, a plaintiff bears a

heavy burden in demonstrating that a federal court can hear a case.

       A court that lacks jurisdiction must dismiss the action. Fed. R. Civ. P. 12(b)(1), (h)(3).

In resolving a motion to dismiss, a court generally must treat the plaintiff’s “factual allegations

as true and must grant [the] plaintiff the benefit of all inferences that can be derived from the

facts alleged,” Ctr. for Responsible Sci. v. Gottlieb, 311 F. Supp. 3d 5, 8 (D.D.C. 2018) (cleaned

up), but two exceptions apply here. First, a “court may consider the complaint supplemented by

undisputed facts evidenced in the record, or the complaint supplemented by undisputed facts plus

the court’s resolution of disputed facts” when resolving its own jurisdiction. Herbert v. Nat’l

Acad. of Scis., 974 F.2d 192, 197 (D.C. Cir. 1992). Second, for the reasons discussed above, a

“court must ‘look beyond the complaint to the arguments of the party asserting a contractual

basis for the disputed action’” when resolving jurisdiction for claims brought under the RLA.

Am. Train Dispatchers, 525 F. Supp. 3d at 112 (quoting Bhd. of Maint. of Way Emps. Div./IBT v.

Nat’l R.R. Passenger Corp., 217 F. Supp. 3d 249, 256 (D.D.C. 2016)).

       AFA argues that the jurisdictional facts overlap with the merits and thus the Court should

postpone a determination of jurisdiction until after discovery. See Pl.’s Mem. in Opp’n to Mot.

to Dismiss at 14, Dkt. 11. But AFA does not dispute any of United’s alleged facts, only how




                                                  7
United characterizes those facts. Therefore, the Court will resolve the jurisdictional challenge

raised in the motion.

III.   ANALYSIS

       This dispute stems from United’s investigation of alleged retaliatory acts by union

representatives and other flight attendants. See Compl. ¶¶ 17–27. As a result of this

investigation, United terminated nine flight attendants. United also sought to interview union

representatives Collins and Matallana, see Krabbe Decl. ¶ 25; Collins Decl. ¶ 27; Matallana

Decl. ¶ 13; issued Letters of Investigation to the union representatives, see Collins Decl. ¶¶ 22–

23, 27; Matallana Decl. ¶¶ 11, 13; Krabbe Decl. ¶ 25; and banned them from attending certain

disciplinary hearings related to the retaliation investigation. See Collins Decl. ¶¶ 22–23, 27;

Matallana Decl. ¶¶ 11, 13; Krabbe Decl. ¶ 22. Collins and Matallana admit that they coordinated

and offered the witness statements that formed the basis of the retaliation claim, see Collins

Decl. ¶¶ 14–17, 19; Matallana Decl. ¶¶ 7–11, 13, but they deny that they engaged in retaliation,

see Collins Decl. ¶ 19; Matallana Decl. ¶ 10.

       AFA raises three objections to United’s investigation of Collins and Matallana. First, the

union challenges United’s attempt to investigate and discipline the union representatives “for

conduct undertaken in their capacities as AFA representatives.” Compl. 11. Second, the union

challenges the “bad faith” motivation behind the investigation. Id. And third, it challenges the

method of investigation—requesting “disclosure of communications” between the union

representatives and the other flight attendants. Id. at 12.

       Before the Court can address the merits of the parties’ dispute, it must first determine

whether it has jurisdiction under the RLA. As noted, the RLA differentiates between “major”

and “minor” disputes and divests federal courts of jurisdiction over “minor” disputes in favor of




                                                  8
arbitration before the Systems Board of Adjustment. See Air Line Pilots Ass’n, Int’l v. E. Air

Lines, Inc., 863 F.2d 891, 895–96 (D.C. Cir. 1988); 45 U.S.C. § 184. “Major” disputes are

“dispute[s] over the formation of a collective bargaining agreement or efforts to change the terms

of one.” Air Line Pilots Ass’n, 869 F.2d at 1520 (quoting Burley, 325 U.S. at 723). “Minor”

disputes are those “that ‘contemplate[] the existence of a collective bargaining agreement’ and

‘relate[] either to the meaning or proper application of a particular provision with reference to a

specific situation or to an omitted case.” Id. In determining whether a dispute is minor, “[t]he

court does not consider the merits of the underlying dispute; its role is limited to determining

whether the dispute can be characterized as involving the proper application or meaning of a

contract provision.” Air Line Pilots, 869 F.2d at 1521 (quoting Ry. Labor Exec. Ass’n, 833 F.2d

at 704) (alteration in original). Thus, the Court does not ask whether “one party’s interpretation

of the contract lacks merit,” but “only whether the dispute ‘on its face is governed by the

contract.’” Id. (quoting United Steelworkers v. Am. Mfg. Co., 363 U.S. 564, 568 (1960))

(emphasis added).

       Section 23 of the parties’ CBA details a process for investigating and disciplining flight

attendants for violations of company policy. As relevant here, the CBA grants United the right

to investigate “other incidents or charges” of which it becomes aware during any investigatory

meeting. Id. § 23(A)(4). The CBA also sets out the exact procedures for the resolution of

grievances. See id. § 23(C). It grants flight attendants the right to union representation, id.

§ 23(A)(1)–(2), and the right to present evidence in disciplinary proceedings, id. Union

representatives include the local president and its designees. Id. § 23(B)(1).

       United’s actions—seeking to interview Collins and Matallana and bar them from certain

disciplinary proceedings—are neither expressly permitted nor forbidden by the CBA. Even so,




                                                  9
the CBA grants United broad authority to investigate and discipline its flight attendants, and the

airline issued the Letters of Investigation to Collins and Matallana pursuant to § 23(A)(2) of the

CBA. Thus, the CBA plainly governs the dispute over the actions United took here.

       Under the RLA, a dispute is minor if it “is arguably justified by the terms of the parties’

collective-bargaining agreement.” Conrail, 491 U.S. at 307 (emphasis added); see also Atlas

Air, Inc. v. Int’l Bhd. of Teamsters, 928 F.3d 1102, 1108 (D.C. Cir. 2019). Because this dispute

“relates either to the meaning or proper application of a particular provision [of the CBA] with

reference to a specific situation or to an omitted case,” Conrail, 491 U.S. at 303 (quotation

omitted) (emphasis added), it is subject to the “mandatory, exclusive and comprehensive”

jurisdiction of the CBA’s grievance procedures, Oakey v. U.S. Airways Pilots Disability Income

Plan, 723 F.3d 227, 230 (D.C. Cir. 2013) (quoting Air Line Pilots Ass’n , Int’l v. Delta Air Lines,

Inc., 863 F.2d 87, 88 (D.C. Cir. 1988)); see also Air Line Pilots, 869 F.2d at 1521. Even though

the CBA does not specifically address the investigation and discipline of flight attendants who

also serve as union representatives, the dispute at issue is “an omitted case,” arguably justified

and governed by § 23 of the CBA.

       AFA’s arguments to the contrary do not persuade. The union contends that the RLA’s

withdrawal of jurisdiction over minor disputes is inapplicable here because the union raises

statutory claims under the RLA, not claims under the CBA. See Pl.’s Opp’n at 8–14. But the

Conrail test does not turn on a whether a statutory claim exists. Conrail, 491 U.S. at 305; see

also Bhd. of Maintenance of Way Emps. v. Union Pacific R.R. Co., 358 F.3d 453, 457 (7th Cir.

2004) (dismissing a statutory claim as a “minor” dispute subject to mandatory arbitration). Nor

does it matter which section of the RLA applies. See Am. Train Dispatchers, 525 F. Supp. 3d at

112 (“[U]nder Conrail, courts do not first decide whether Section 3 of the RLA applies.”). What




                                                 10
matters is whether the contested action relates to, or “‘is arguably justified by the terms of the

parties’ [CBA].’” Atlas Air, 928 F.3d at 1108 (quoting Conrail, 491 U.S. at 307). All disputes

that are go to arbitration. Cf. Conrail, 491 U.S. at 309–10 (rejecting an attempt to create a “third

category of hybrid disputes,” id. at 310). Here, there is no colorable argument that the actions

United took in its investigation of Collins and Matallana are not related to or “arguably justified”

by § 23 of the CBA, which provides for employee discipline. “[F]ederal courts should be

particularly wary of finding jurisdiction when the carrier plausibly understands a CBA to permit

its conduct.” Bhd. of Locomotive Eng’rs & Trainmen v. Union Pacific R.R. Co., 879 F.3d 754,

760 (7th Cir. 2017).

       Although it is true, as the union notes, see Pl.’s Opp’n at 11–12, that this court has found

jurisdiction for “violations of” the “specific statutory sections under the RLA” at issue here—

“Section 2 Third [and] Fourth,” Held v. Am. Airlines, Inc., 13 F. Supp. 2d 20, 24 (D.D.C. 1998),

it did so in only limited circumstances not present here. As the Supreme Court has explained,

RLA § 2, Third and Fourth, “address[] primarily the precertification rights and freedoms of

unorganized employees.” Trans World Airlines, Inc. v. Indep. Fed’n of Flight Attendants (TWA),

489 U.S. 426, 440 (1989). “[J]udicial intervention in RLA procedures [is] limited to those cases

where ‘but for the general jurisdiction of the federal courts there would be no remedy to enforce

the statutory commands’” of the RLA. Id. at 441 (quoting Switchmen’s v. Nat’l Mediation Bd.,

320 U.S. 297, 300 (1943)); see also U.S. Airlines Pilots Ass’n ex rel. Cleary v. U.S. Airways,

Inc., 859 F. Supp. 2d 283, 305 (E.D.N.Y. 2012) (applying the major-minor dispute framework to

statutory claims and concluding there was not jurisdiction).

       The D.C. Circuit has yet to address what those limited cases are, but other circuits have

converged on a test that governs post-certification federal court jurisdiction over RLA § 2, Third




                                                 11
and Fourth. See United Transp. Union v. Nat’l R.R. Passenger Corp. (Amtrak), 588 F.3d 805 (2d

Cir. 2009); Local Union 2000, Int’l Bhd. of Teamsters, AFL-CIO v. Nw. Airlines, Inc., 21 F.

Supp. 2d 751, 756 (E.D. Mich. 1998) (collecting cases). And the parties agree that this test

applies here. See Def.’s Mem. at 14; Pl.’s Opp’n at 12. “[D]irect judicial intervention is

warranted” in “three specific circumstances . . . : ‘where it is clear that the employer’s conduct

[1] has been motivated by anti-union animus or an attempt to interfere with its employees’

choice of their collective bargaining representative, or [2] constitutes discrimination or coercion

against that representative, or [3] involves acts of intimidation which cannot be remedied by

administrative means.’” Amtrak, 588 F.3d at 813 (quoting Indep. Union of Flight Attendants v.

Pan Am. World Airways, Inc., 789 F.2d 139, 142 (2d Cir. 1986)); see also Nat’l R.R. Passenger

Corp. v. Int’l Ass’n of Machinists and Aerospace Workers (IAM), 915 F.2d 43, 51 (1st Cir.

1990). Where, as here, a case involves disciplinary actions against union representatives, the

first two factors necessarily merge into a single inquiry—whether the United’s actions were

motivated by anti-union animus or an attempt to interfere with its employees’ choice of their

collective bargaining representative. The burden is on the plaintiff to show “anti-union animus

was a substantial or motivating factor in the defendant’s actions.” Held, 13 F. Supp. 2d at 26

(citing E. Air Lines, 863 F.2d at 902).

       The union argues that United’s actions show anti-union animus and an attempt to

interfere with the designation of Collins and Matallana as union representatives. See Compl.

¶¶ 21–27. But as the First Circuit has noted, “the disciplinary investigation of . . . [u]nion

representatives” alone “does not approach the kind of extraordinary anti-union animus”

necessary for federal court jurisdiction over post-certification claims under RLA § 2, Third and

Fourth. IAM, 915 F.3d at 53. Within the context of the airline’s entire investigation of the




                                                 12
alleged retaliation, it is clear that United treated all twelve flight attendants who were under

investigation in the same manner. See Krabbe Decl. ¶¶ 21–22. Cf. E. Air Lines, 863 F.2d at

902–03 (considering whether company’s actions treated union employees differently than non-

union ones). United issued Letters of Investigation to all twelve flight attendants—Collins and

Matallana, as well as “ten flight attendants who d[id] not serve as Union representatives.”

Krabbe Decl. ¶ 21. Moreover, United explained its reason for preventing Collins and Matallana

from attending certain disciplinary hearings of flight attendants: to comply with the airline’s

universal policy that fact witnesses cannot “remain in the interview room when another fact

witness is being interviewed.” Krabbe Decl. ¶ 22. The fact that United permitted other union

representatives to attend those hearings, see Compl. ¶ 28 (referring to having “out-of-state

Councils . . . provide representation”), supports the airline’s claim that it barred Collins and

Matallana from attending the hearings to enforce its witness policy, rather than because of any

anti-union animus. See Amtrak, 588 F.3d at 814 (explaining that “the term ‘representative,’ as

used in the RLA, refers to a union or other organization designated to represent an employee, and

not merely to an individual official”). For these reasons, this case is unlike Held, where “the

plaintiffs . . . provided sufficient proof to raise the inference that anti-union animus was a

substantial or motivating factor behind the challenged decision.” 13 F. Supp. 2d at 26.

       AFA concedes that “‘[d]iscrimination’ as such is not alleged” in this case, Pl.’s Opp’n at

18, yet the union seeks to recast these facts as an attempt to “censor” or “chill[]”

communications between flight attendants and union representatives, id. at 13. The union further

argues that the fact that the airline’s investigation related to Collins and Matallana’s union

representational duties necessarily makes United’s actions interference with union

representation. See id. at 16. But there are two problems with AFA’s theory.




                                                  13
       First, on the facts of this case, United has plausibly alleged, and AFA does not dispute,

that Collins and Matallana took part in conversations that gave rise to United’s retaliation

investigation. Both Collins and Matallana vigorously dispute that they violated United anti-

retaliation policy, see Collins Decl. ¶ 19; Matallana Decl. ¶ 10, but that goes to the underlying

merits of the controversy, not the nature of United’s alleged retaliation investigation. See Air

Line Pilots, 869 F.2d at 1521 (courts do not consider the merits of a dispute in determining

whether it is minor). And to the extent that Collins and Matallana claim not to be fact witnesses,

see Matallana Decl. ¶¶ 5, 11; Collins Decl. ¶¶ 7, 20, they seem to conflate the first

investigation—alleged violations of United’s mask policy—with its second—alleged violations

of United’s anti-retaliation policy, see Krabbe Decl. ¶ 10. United asserts that Collins and

Matallana are fact witnesses in the second investigation only, and neither of the union

representative presents any evidence to rebut this allegation. In fact, they both admit to

collecting the witness statements that underlie United’s retaliation investigation. See Collins

Decl. ¶¶ 14, 19–20; Matallana Decl. ¶¶ 7, 10–11, 13.

       Second, the union’s position would provide union representatives with complete

immunity from discipline for acts in violation of the CBA so long as those violations took place

while conducting union duties. That is to say, the union’s position would permit union

representatives to retaliate against flight attendants who take disfavored actions and coordinate

that retaliation while representing other flight attendants being investigated for the same

retaliation. The RLA does not provide for that kind of “‘cloak of immunity’ for the misconduct

of . . . employees functioning in a representative capacity.” Amtrak, 588 F.3d at 814.

       Finally, to the extent United’s investigation of union representatives Collins and

Matallana could be deemed an act of intimidation, as AFA claims, see Pl.’s Opp’n at 12–13,




                                                 14
there is an administrative remedy available to address such allegations—arbitration before the

Systems Board of Adjustment. See Oakey, 723 F.3d at 232; 45 U.S.C. § 184. This remedy is

explicitly provided for in the parties’ CBA. See CBA § 24. And even if Collins and Matallana

are subject to disciplinary action short of termination, see Pl.’s Opp’n at 13 n.6, the CBA

provides for multiple avenues for review, see CBA § 23(C)(3), (E)(4), (H)(1)(g). Thus, the

unavailability prong of Amtrak is also not met here.

       In sum, the dispute between the AFA and United is a “minor dispute” subject to the

grievance and arbitration procedures set forth in the CBA. Therefore, this Court lacks

jurisdiction under the RLA.

                                         CONCLUSION

       For the foregoing reasons, the Court grants United’s motion to dismiss for lack of

jurisdiction. A separate order consistent with this decision accompanies this memorandum

opinion.




                                                             ________________________
                                                             DABNEY L. FRIEDRICH
                                                             United States District Judge
January 27, 2022




                                                15